IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-11033
                           Summary Calendar



KEVIN HUTCHINGS

                  Petitioner - Appellant

     v.

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION

                  Respondent - Appellee

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 2:97-CV-185
                         --------------------
                             May 17, 2001

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Kevin Hutchings appeals the dismissal of his petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254.      Hutchings

contends that he was denied effective assistance of counsel due

to his attorney’s waiver of a Fourth Amendment claim arising out

of a traffic stop.

     Although we agree that counsel’s performance was deficient,

we do not agree that Hutchings has made the requisite showing of

prejudice.     See Strickland v. Washington, 466 U.S. 668, 685-88


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11033
                                 -2-

(1984).    The state court reasonably could have concluded that the

officers learned that Mills did not have a valid license during

the scope of the initial detention for a traffic stop.    See,

e.g., United States v. Jones, 234 F.3d 234, 240 (5th Cir. 2000);

United States v. Dortch, 199 F.3d 193, 198 (5th Cir. 1999).

Further, the state reasonably could have concluded that

Hutchings’s consent to search the car included the search of the

spare tire.    See Florida v. Jimeno, 500 U.S. 248, 249, 251

(1991); United States v. McSween, 53 F.3d 684, 688 (5th Cir.

1995).    Under the deferential standard of 28 U.S.C. § 2254(d),

we cannot say that the rejection of Hutchings’s ineffective-

assistance claim was contrary to or involved an unreasonable

application of federal law.    The judgment of the district court

is AFFIRMED.